        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 1 of 14



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 CONTINENTAL RESOURCES, INC.,                     CV 17-148-BLG-TJC

                     Plaintiff,
                                                  ORDER
 vs.

 WYOTEX OIL COMPANY,

                     Defendant.

       Plaintiff Continental Resources, Inc. (“Continental”) brought this action on

November 1, 2017 against Wyotex Oil Company (“Wyotex”) to recover costs

associated with two oil and gas wells that Continental drilled in Richland County,

Montana in 2014 and to foreclose against its oil and gas well lien. (Doc. 1.)

       On April 20, 2020, the Court granted the withdrawal of Defendant Wyotex

Oil Company’s counsel and required that Wyotex retain new counsel within 30

days of the Order’s date. (Doc. 61.) The Order further stated that if Wyotex was

unable to obtain new counsel, it was required to submit a status report to the Court

detailing the reasons why counsel had not been retained. Wyotex failed to retain

new counsel or file a status report.

       On July 30, 2020, the Court held a Show Cause Hearing, requiring Wyotex

to show cause why it should not be held in default for failing to comply with the

Court’s Order. Wyotex did not appear at the hearing. As a result, the default was

                                          1
       Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 2 of 14



entered against Wyotex under Federal Rule of Civil Procedure 55(a) for failure to

defend. (Doc. 66.)

      The Court subsequently held a Default Judgment Hearing to establish the

amount of Continental’s damages. (Doc. 69.) The Court heard testimony from

Continental’s employee, Tejay Botchlet, Supervisor of the Bakken North Division.

(Id.) Continental filed a post-hearing Proposed Findings of Fact and Conclusions

of Law, summarizing its legal claims and elements of damages. (Doc. 70.)

      For the following reasons, the Court finds default judgment should be

entered in favor of Continental and against Wyotex, and that damages be awarded

in the amount of $1,448,179.82.

I.    BACKGROUND

      After the entry of default, the factual allegations of the complaint are

accepted as true, except those relating to the amount of damages. Geddes v. United

Financial Group, 559 F.2d 557, 560 (9th Cir. 1977). Consequently, the following

facts are taken from Continental’s Complaint. (Doc. 1.)

      Continental is an Oklahoma corporation that drilled the following two wells

in Richland County, Montana:

      1.    Bauer 1-29 HR in Township 25 North, Range 55 East, Section 29:

NE4/NE4, in the spacing unit located in Township 25 North, Range 55 East,

Sections 29 and 32.

                                          2
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 3 of 14



      2.     Stanley 1-17HR in Township 25 North, Range 55 East, Section 17:

NE4/NW4 in the spacing unit located in Township 25, North, Range 55 East, S2

Section 8, N2 Section 17. (Id. at ¶¶ 1, 6.)

      Wyotex, a Wyoming Corporation, elected to participate in the development

of the Units and common sources of supply, and further agreed to pay its

proportionate cost of the Wells. (Id. at ¶¶ 2, 7.)

      Continental caused the Wells to be drilled, and billed Wyotex for its

proportionate share of the actual cost of developing, drilling, completing,

maintaining, and repairing the Wells. (Id. at ¶ 8.) Continental sent joint interest

billing statements to Wyotex, which reflected Wyotex’s proportionate share of

costs of the materials and services provided by Continental. (Id. at ¶ 12.) Wyotex

refused and continues to refuse to pay its share of the joint interest billing

statements. (Id. at ¶ 14.)

      On November 5, 2015, Continental filed a Statement of Oil and Gas Well

Lien (the “Lien”) pursuant to Mont. Code Ann. §§ 71-3-1004 and 82-11-212, in

the office of the Richland County Clerk and Recorder, a copy of which was

attached as Exhibit 1 to the Complaint. (Id. at ¶ 9; Doc. 1-2.)

///

///

///

                                           3
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 4 of 14



II.   DISCUSSION

      A.     Jurisdiction

      “When entry of judgment is sought against a party who has failed to plead or

otherwise defend, a district court has an affirmative duty to look into its

jurisdiction over both the subject matter and the parties.” In re Tuli, 172 F.3d 707,

712 (9th Cir. 1999). Here, the Court has jurisdiction pursuant to 28 U.S.C. § 1332

because the parties are diverse and the amount in controversy meets the

jurisdictional threshold. Continental is an Oklahoma corporation with its principal

place of business in Oklahoma County, Oklahoma, and Wyotex is a Wyoming

corporation with its principal place of business in Lakewood, Colorado. (Doc. 1 at

¶¶ 1-2.) The amount in controversy exceeds $1 million dollars. (Id. at ¶¶ 16-17.)

Wyotex is also subject to the Court’s personal jurisdiction because the claims

involve the ownership, use and interest in property situated within Montana, and

because Wyotex previously appeared in this action voluntarily. Mont. R. Civ. P.

4(b)(1)(C); (b)(2)(B).

      B.     Entry of Default Judgment

      The entry of default judgment against a party is governed by Fed. R. Civ. P.

55(b). If the claim is for a “sum certain or a sum that can be made certain by

computation” the clerk must enter judgment for that amount against the defaulting




                                           4
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 5 of 14



party. Fed. R. Civ. P. 55(b)(1). In all other cases, the party must apply to the court

for a default judgment. Fed. R. Civ. P. 55(b)(2).

      The decision to grant default judgment under Fed. R. Civ. P. 55(b)(2) is left

to the court’s discretion. Albade v. Albade, 616 F.2d 1089, 1092 (9th Cir. 1980).

In deciding whether default judgment is appropriate, the following factors may be

considered: “(1) the possibility of prejudice to the plaintiff, (2) the merits of

plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of

money at stake in the action; (5) the possibility of a dispute concerning material

facts; (6) whether the default was due to excusable neglect, and (7) the strong

policy underlying the Federal Rules of Civil Procedure favoring decisions on the

merits.” Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).

      The first Eitel factor weighs in favor of default. Wyotex failed to comply

with this Court’s order to retain new counsel. The failure of a corporation to

secure counsel after having been given ample time for doing so may result in the

entry of default judgment against the Corporation. United States v. High Country

Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993). In light of Wyotex’s apparent

unwillingness to litigate, Continental “will likely be without other recourse or

recovery” if the Court does not enter default judgment. PepsiCo, Inc. v. Cal. Sec.

Cans., 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). Prejudice to Continental is

therefore clear.

                                           5
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 6 of 14



      The second and third factors are also met. Continental alleges facts which

state a plausible claim for relief, as required by Fed. R. Civ. P. 8(a). Continental

has sufficiently alleged a breach of contract claim against Wyotex. Under

Montana law, the essential elements of a contract are: “(1) identifiable parties

capable of contracting; (2) their consent; (3) a lawful object; and (4) a sufficient

cause or consideration.” Mont. Code Ann. § 28-2-102. Continental has alleged

Wyotex agreed to participate in the Wells and pay its proportionate share of the

cost of the Wells, but after Continental drilled the Wells, Wyotex has refused to

pay its share of the costs. (Doc. 1 at ¶¶ 7-8.)

      Continental’s claim for lien foreclosure also has merit. Mont. Code Ann. §

82-11-212 provides that a well operator is entitled to a lien upon each owner’s oil

and gas rights in order to secure payment for services provided by the operator in

connection with the well. The party asserting the lien must file with the county

clerk in which the land or leasehold is situated a verified affidavit setting forth: (a)

the amount of the lien; (b) the dates on which the labor was performed, or the

material or services were furnished; (c) the name of the owner of the leasehold; (d)

the claimant and claimant’s mailing address; and (e) a description of the leasehold.

Mont. Code Ann. § 71-3-1004. The lien statement must be filed within 6 months

after the date upon which the material or services were last furnished. Id. Based




                                           6
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 7 of 14



on Exhibit 1 to the Complaint, Continental has complied with the requirements of

§71-3-1004. (Doc. 1-2.)

      Under the fourth factor, the Court balances “the amount of money at stake in

relation to the seriousness of the [defaulting party’s] conduct.” PepsiCo, 238 F.

Supp. 2d at 1176; see Eitel, 782 F.2d at 1471-72. Here, although the sum of

money at stake is substantial, it is tailored to the damages caused by Wyotex’s

breach of contract. Based on the parties agreement, Continental seeks

$1,101,561.72 in actual damages for breach of contract. In addition, Continental

seeks $256,399.81 in pre-judgment interest; $79,927.00 in attorneys’ fees; and

$5,635.55 in costs. (Doc. 70 at ¶ 21.) As discussed below, the Court concludes

that the evidence generally supports an award in the amount requested by

Continental, with certain adjustments.

      As to the fifth factor, before Wyotex’s counsel withdrew, the Court granted

partial summary judgment to Continental on its breach of contract claim, but found

there was a question of fact as to Wyotex’s participation percentage. (Doc. 53.)

The Court further found Continental’s Lien was valid, but foreclosure of the Lien

was premature because the final amount of Lien was not settled. (Id.) Following

the Court’s decision on summary judgment, a trial was scheduled. (Doc. 57.)

Wyotex’s counsel later withdrew. (Doc. 61.) Thereafter, Wyotex failed to obtain

new counsel and did not take any further action to defend itself. (Docs. 62, 64, 66,

                                         7
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 8 of 14



69.) Upon entry of default by the Clerk of the Court, the factual allegations of the

Complaint related to liability were taken as true. Geddes, 559 F.2d at 560.

Accordingly, the possibility of a genuine dispute concerning material facts no

longer exists.

      As to the sixth Eitel factor, Wyotex had ample warning that it risked default

unless it obtained counsel. (Docs. 64, 66.) There is no indication that Wyotex’s

default is due to excusable neglect. Further, Wyotex has not made any attempt to

set aside its default since it was entered on July 30, 2020. (Doc. 66.)

      Finally, the seventh factor does not weigh against the entry of default

judgment. Although cases should be decided on the merits whenever possible,

“this preference, standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at

1177. Fed. R. Civ. P. 55(b) allows the court to enter a default judgment if a

defendant fails to defend against an action. Id. Here, Wyotex’s failure to

participate in this litigation makes a decision on the merits impossible. The federal

rules provide for the entry of default judgment in these circumstances.

      Therefore, after consideration of the Eitel factors, the Court finds that the

entry of default judgment is appropriate.

///

///

///

                                            8
        Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 9 of 14



      C.     Damages

      To recover damages after securing a default judgment, the plaintiff must

provide evidence of its damages through admissible evidence. Amini Innovation

Corp. v. KTY Int’l Mktg., 768 F. Supp. 2d 1049, 1054 (C.D. Cal. 2011).

             a.    Breach of Contract Damages

       Here, Continental presented the testimony of its employee, TeJay Botchlet,

at the Default Judgment Hearing to establish that the amount of its damages for the

breach of contract claim is $1,101,561.72. (Doc. 69.) The Court accepts the

representation made by Mr. Botchlet.

      Continental is therefore owed $1,101,561.72 in actual damages.

             b.    Prejudgment Interest

      Continental seeks an award of prejudgment interest on its damages for

breach of contract under Mont Code Ann. § 25-9-205. The Court finds Continental

is entitled to prejudgment interest. Continental has submitted a declaration from

W. Scott Mitchell setting forth its calculation of prejudgment interest. (Doc. 70-1

at ¶¶ 6-9.) The Court finds Mr. Mitchell’s declaration persuasive, and adopts the

calculations set forth therein. The calculation for the time period starting January

1, 2020 has been adjusted to reflect prejudgment interest to the date of this Order.

      Accordingly, Continental is owed $256,399.81 in prejudgment interest from

October 13, 2017 through November 13, 2020, calculated as follows:

                                          9
         Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 10 of 14



      October 13, 2017 to December 31, 2017:          $16,297.08

      January 1, 2018 to December 31, 2018:           $82,617.13

      January 1, 2019 to December 31, 2019:           $93,632.75

      January 1, 2020 to November 13, 2020:           $74,144.14

      Total:                                          $266,691.10

               c.   Lien Foreclosure

      Next, Continental seeks a judgment against Wyotex on its lien foreclosure

claim. Montana Code Ann. § 82-11-212 provides that a well operator is entitled to

a lien upon each owner’s oil and gas rights in order to secure payment for services

provided by the operator in connection with the well. Mont. Code. Ann. § 82-11-

212. The procedure for perfecting the lien is set forth in Mont. Code Ann. § 71-3-

1004. As discussed above, Continental has complied with the requirements of §

71-3-1004. (Doc. 1-2.) The Court further notes that when Wyotex was

participating in this litigation, it did not dispute that Continental’s Lien was valid.

The Court finds Continental’s Lien is, therefore, valid and enforceable.

      Accordingly, Continental is entitled to enforce its Oil and Gas Lien

previously recorded in Richland County on the Bauer 1-29HR and Stanley 1-17HR

Wells.

///

///

                                           10
       Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 11 of 14



             d.     Attorneys’ Fees

      Continental seeks attorneys’ fees under Montana Code Ann. § 71-3-124.

Section 71-3-124 provides that in an action to foreclose the lien, “the court shall

allow as costs the money paid and attorney fees incurred for filing and recording

the lien and reasonable attorney fees in the district and supreme courts.” Mont.

Code Ann. § 71-3-124. The Montana Supreme Court has held that an attorney fee

award under § 71-3-124 is mandatory. Vintage Constr., Inc. v. Feighner, 394 P.3d

179, 188 (Mont. 2017).

      Continental has submitted declarations from W. Scott Mitchell and Amy J.

Pierce in support of its request for fees. (Docs. 70-1, 70-2.) Mr. Mitchell states

that the total amount of fees billed to Continental for services performed by his law

firm from the inception of the case through August 31, 2020 is $16,839.50. (Doc.

70-1 at ¶ 5.) Ms. Pierce states that total amount of fees billed to Continental for

services performed by her law firm from the inception of the case through

September 28, 2020 is $63,087.50. (Doc. 70-2 at ¶ 4.)

      The Court finds that an award of attorneys’ fees is required in this case

pursuant to Mont Code. Ann. §71-3-124. The Court has reviewed the billing

spreadsheets submitted by Continental’s counsel, and finds counsel’s rates and

hours expended in this litigation are reasonable.




                                          11
       Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 12 of 14



      Accordingly, Continental is entitled to its attorneys’ fees in the amount of

$79,927.00.

              e.    Costs

      Finally, Continental requests $5,635.55 in costs. Continental supports its

request with the declaration of Ms. Pierce, who states the costs represent fees for

court reporters, mediation fees, and fees for travel expenses in connection with this

litigation. (Doc. 70-2 at ¶ 6.) While the Court may award costs to the prevailing

party, Fed. R. Civ. P. 54(d)(1), it may only award costs authorized by statute.

Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987). The

general provision for recovery of costs lists six categories of recoverable costs:

      (1) Fees of the clerk and marshal;
      (2) Fees for printed or electronically recorded transcripts necessarily
      obtained for use in the case;
      (3) Fees and disbursements for printing and witnesses;
      (4) Fees for exemplification and the costs of making copies of any
      materials where the copies are necessarily obtained for use in the case;
      (5) Docket fees under section 1923 of this title;
      (6) Compensation of court appointed experts, compensation of
      interpreters, and salaries, fees, expenses, and costs of special
      interpretation services under section 1828 of this title.

28 U.S.C. § 1920.

      The Court finds Continental is entitled to those costs that are allowable

under 28 U.S.C. § 1920. But based on the declaration of Ms. Pierce, it appears

Continental is requesting taxation of costs that are not authorized by statute. For

example, mediation fees are not taxable under § 1920. Sea Coast Foods, Inc. v.
                                          12
       Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 13 of 14



Lu-Mar Lobster & Shrimp, Inc., 260 F.3d 1054, 1061 (9th Cir. 2001) (“[N]othing

in 28 U.S.C. § 1920 provides for the costs of a mediator.”). Continental has not

articulated any other statutory authority for taxation of mediation costs.

       Accordingly, if Continental wishes to recover its costs, it shall follow the

procedure set forth in L.R. 54.1, which provides:

       Within 14 days after the entry of a judgment allowing costs, the
       prevailing party may serve and file an application for the taxation of
       costs. The application must be made on Form AO-133, Bill of Costs,
       available on the court’s website. Failure to comply with any provision
       of this subsection (a) will be deemed a waiver of all costs except clerk
       costs.

L.R. 54.1(a).

III.   CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of

Court is directed to enter default judgment in favor of Continental against Wyotex

as follows:

       Breach of Contract damages:                   $1,101,561.72

       Pre-judgment interest:                        $266,691.10

       Attorneys’ Fees:                              $79,927.00

       Continental is entitled to costs upon a proper showing pursuant to L.R. 54.1,

and post-judgment interest on the Judgment at the rate specified in § 25-9-205,

MCA from the date of this Order until satisfaction of the judgment.


                                          13
       Case 1:17-cv-00148-TJC Document 71 Filed 11/13/20 Page 14 of 14



      The Court further orders judgment in favor of Continental on its Lien

Foreclosure claim and Wyotex’s leasehold or other property identified in the

November 5, 2015 Statement of Oil and Gas Lien filed in the office of the

Richland County Clerk and Recorder at Book E423 and Page 972 may be sold to

satisfy this judgment.

      IT IS ORDERED.

      DATED this 13th day of October, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                        14
